DETAILED ACTION
Claims 1, 4-5, 9-10, 13-14 and 18 are amended. Claims 2-3, 7, 11-12, 16 and 19-20 are cancelled. Claims 1, 4-6, 8-10, 13-15 and 17-18 are pending.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
As per claims 1 and 10, the limitation “wherein the reduced maximum power intensity is less than or equal to power intensity that satisfies a designated specific absorption rate (SAR)” should be “wherein the decreased maximum power intensity is less than or equal to a power intensity that satisfies a designated specific absorption rate (SAR)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-10, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20160344241) in view of Yu (US 20150119100).
As per claim 1, Hong discloses an electronic device (Fig. 2, #100; [0041]) comprising:
a communication circuit (#170; [0041]);
a grip sensor ([0065]); and

wherein the at least one processor (#120) is configured to:
obtain a sensing signal generated in the grip sensor ([0065]-[0066]),
identify whether a strength of the sensing signal corresponds to a first signal range when the electronic device (#100) is located within a designate distance range with respect to a wireless charging device (#200) or is in contact with the wireless charging device (#200; [0070]-[0072]; [0091]-[0097]),
maintain a maximum power intensity of a radio signal to be transmitted via the communication circuit (#170), in response that the strength of the sensing signal corresponds to the first signal range ([0065]-[0066]; [0092]-[0094]).
However, Hong does not teach identify whether the strength of the sensing signal corresponds to a second signal range different from the first signal range when the electronic device is located within a designate distance range with respect to a human body or is contact with the human body, and
decrease the maximum power intensity of the radio signal to be transmitted via the communication circuit, in response that the strength of the sensing signal corresponds to the second signal range, and
wherein the reduced maximum power intensity is less than or equal to power intensity that satisfies a designated specific absorption rate (SAR).
Yu teaches identify whether the strength of the sensing signal corresponds to a second signal range different from the first signal range when the electronic device (Fig. 1, #100) is located within a designate distance range with respect to a human body or is contact with the human body ([0025]; [0032]; [0052]-[0053]), and

wherein the reduced maximum power intensity is less than or equal to power intensity that satisfies a designated specific absorption rate (SAR) ([0006]; [0024]-[0025]; [0028]; [0041]; [0052]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the power control function disclosed by Yu to the electronic device of Hong so as to provide a mobile terminal and a method for controlling the same that performs power control for a Specific Absorption Rate (SAR) reduction in consideration of grip conditions (Yu: [0007]).
As per claim 4, Hong in view of Yu discloses the electronic device of claim 1, wherein the at least one processor is further configured to identify the first signal range corresponding to the wireless charging device (Hong: #200) among a plurality of designated signal ranges stored in a memory (Hong: #130) of the electronic device (Hong: #100) and respectively corresponding to a plurality of wireless charging devices, based on an Identity (ID) of the wireless charging device (Hong: [0045]; [0065]-[0067]).
As per claims 5 and 14, Hong in view of Yu discloses the electronic device (method) of claim 1 (claim 10), wherein the at least one processor is further configured (comprising) to:
identify(ing) whether the wireless charging device (Hong: #200) is a designated wireless charging device (Hong: [0053]-[0054]); and

As per claims 6 and 15, Hong in view of Yu discloses the electronic device (method) of claim 5 (claim 14), wherein the designated wireless charging device includes a device capable of performing a function in a state where the electronic device (Hong: #100) is mounted to the designated wireless charging device (Hong: #200; [0118]-[0121]).
As per claims 9 and 18, Hong in view of Yu discloses the electronic device (method) of claim 1 (claim 10), wherein the at least one processor is further configured (comprising) to:
identify(ing) that a connection between the electronic device (Hong: #100) and the wireless charging device (Hong: #200) is released (Hong: [0098]), and
decrease (decreasing) the maximum power intensity of the radio signal, in response to identifying that the strength of the sensing signal is greater than or equal to designated signal strength (Hong: [0094]-[0095]).
As per claim 10, Hong discloses a method for an electronic device (Fig. 2, #100; [0006]; [0041]), the method comprising:
obtaining a sensing signal generated in a grip sensor of the electronic device ([0065]-[0066]);
identifying whether a strength of the sensing signal corresponds to a first signal range when the electronic device (#100) is located within a designate distance range 
maintaining a maximum power intensity of a radio signal to be transmitted via a communication circuit (#170) of the electronic device (#100), in response that the strength of the sensing signal corresponds to the first signal range ([0065]-[0066]; [0092]-[0094]).
However, Hong does not teach identifying whether the strength of the sensing signal corresponds to a second signal range different from the first signal range when the electronic device is located within a designate distance range with respect to a human body or is contact with the human body; and
decreasing the maximum power intensity of the radio signal to be transmitted via the communication circuit, in response that the strength of the sensing signal corresponds to the second signal range, 
wherein the reduced maximum power intensity is less than or equal to power intensity that satisfies a designated specific absorption rate (SAR).
Yu teaches identifying whether the strength of the sensing signal corresponds to a second signal range different from the first signal range when the electronic device (Fig. 1, #100) is located within a designate distance range with respect to a human body or is contact with the human body ([0025]; [0032]; [0052]-[0053]); and
decreasing the maximum power intensity of the radio signal to be transmitted via the communication circuit (#110), in response that the strength of the sensing signal corresponds to the second signal range ([0024]-[0025]; [0050]-[0054]), 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the power control function disclosed by Yu to the electronic device of Hong so as to provide a mobile terminal and a method for controlling the same that performs power control for a Specific Absorption Rate (SAR) reduction in consideration of grip conditions (Yu: [0007]).
As per claim 13, Hong in view of Yu discloses the method of claim 10, wherein the identifying of whether the strength of the sensing signal corresponds to a first signal range comprises identifying the first signal range corresponding to the wireless charging device (Hong: #200) among a plurality of designated signal ranges stored in a memory (Hong: #130) of the electronic device (Hong: #100) and respectively corresponding to a plurality of wireless charging devices, based on an Identity (ID) of the wireless charging device (Hong: [0045]; [0065]-[0067]).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Yu in view of Tsai (US 20170244819).
As per claim 8, Hong in view of Yu discloses the electronic device of claim 1, further comprising:
an antenna (Hong: #171) which constitutes part of a housing of the electronic device (Hong: #100) and transmits the radio signal (Hong: [0126]-[0127]); and
wherein the grip sensor (Hong: #172) receives a signal for generating the sensing signal from the antenna (Hong: [0126]-[0127]).

Tsai teaches a filter (Fig. 2, #62) for preventing the radio signal from being transferred to the sensor (#22; [0055]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the filter disclosed by Tsai to the electronic device of Hong in view of Yu so as to block the RF signal in the antenna component from entering into the grip sensor.
As per claim 17, Hong in view of Yu discloses the method of claim 10, wherein the electronic device (Hong: #100) further comprises an antenna (Hong: #171) which constitutes part of a housing of the electronic device (Hong: #100) and transmits the radio signal (Hong: [0126]-[0127]), and
wherein the method further comprises receiving, by the grip sensor (Hong: #172), a signal for generating the sensing signal from the antenna (Hong: [0126]-[0127]).
However, the prior art of Hong and Yu do not teach a filter for preventing the radio signal from being transferred to the grip sensor.
Tsai teaches a filter (Fig. 2, #62) for preventing the radio signal from being transferred to the sensor (#22; [0055]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the filter disclosed by Tsai to the electronic device of Hong in view of Yu so as to block the RF signal in the antenna component from entering into the grip sensor.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622